Title: To George Washington from George Clinton, 30 September 1780
From: Clinton, George
To: Washington, George


                        
                            
                            Sir,
                            Pokeepsee 30th September 1780
                        
                        The Bearer of this Letter Mrs McClaughry—Wife of Colo. McClaughry taken at Fort Montgomery—is desirous of
                            visiting her Husband at Newyork who is in a very low state of Health—The Enemy have ungenerously determined to suffer no
                            Lady in her Situation after being permitted to come into the City to return again into the Country but tho’ this Practice
                            will oblige her to leave her Family affairs without any Person to direct them she would rather submit to the Necessity of
                            remaining in the City than be absent from her Husband in his present Indisposition—I am therefore to request your
                            Excellency to grant her a Pass for the above Purpose—As also one to Mrs Allison & Mrs Halstead Wifes of Colo.
                            Allison & Lieut. Halstead Prisoners with the Enemy.
                        Applications have been repeatedly made to me by Colo. McClaughry & Allison Lieut Colo. Brown
                            & Major Logan and some other of the Officers taken at Fort Montgomery (havg Families) who have been in Captivity
                            near three years to endeavor to obtain for them the Liberty of coming into the Country in Parole for a
                            few Days to settle their private Business which from their long absence had of Course become deranged—If any Indulgence of
                            this Nature can be obtaind for these Gentlemen it will lay me under particular Obligations. I am Dear Sir with the highest
                            Esteem & Respect your Excellency’s most Obedt Servt
                        
                            Geo: Clinton
                        
                    